Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive enough.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Hunting and Fishing Machete/Gaff,” or similar.

Election/Restrictions
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “space part” is itself indefinite with regards to whether the element is a “space” or a “part.” It is also unclear whether the tips are provided within the space parts or the space parts are between the tips (as best understood by the Examiner with reference to the figures).
Regarding claims 2/3, it is unclear how a single barb/come-off prevention section is protruding from a pair of tips.
Regarding claims 4/5, the metes and bounds of the term “blades” is unclear.
Claim 5 recites similar indefiniteness as described above for claim 1.

The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Karlsson US 2,978,269.

Regarding claim 1, Karlsson discloses a hunting and fishing gear comprising; 
a haft (figures 1/3); 
a harpoon body extending in a longitudinal direction of the haft from one end of the haft (figures 1/3); and 
a plurality of harpoon tips protruding in a lateral direction from one side portion of the harpoon body (8), 
wherein the plurality of harpoon tips form a first space part and a second space part adjacent to the first space part (as shown in figures 1/3), 
a barb is provided in the first space part in a shape protruding toward the first space part from at least one of the plurality of harpoon tips located in the first space part (as shown in figures 1/3), and 


    PNG
    media_image1.png
    237
    695
    media_image1.png
    Greyscale


Regarding claim 2, Karlsson discloses the hunting and fishing gear according to Claim 1, wherein the barb is provided in the first space part in the shape protruding toward the first space part from a pair of harpoon tips (as shown as best understood by the Examiner).

Regarding claim 3, Karlsson discloses the hunting and fishing gear according to Claim 1, wherein the come-off prevention section is provided in the second space part in the shape protruding toward the second space part from a pair of harpoon tips (as shown as best understood by the Examiner).

Regarding claim 4, Karlsson discloses the hunting and fishing gear according to Claim 1, wherein the harpoon tip and the barb or the come-off prevention section are formed to be blades (as inherently shown/described as best understood by the Examiner).

Regarding claim 5, Karlsson discloses the hunting and fishing gear according to Claim 1, wherein the harpoon body in the first space part is not formed to be a blade (as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Chatwin GB 309,683.
Regarding claim 6, Karlsson teaches the hunting and fishing gear according to Claim 1, but does not teach wherein a protection section is provided at a distal end of the harpoon body in such a manner as to be protruded in the lateral direction over the plurality of harpoon tips.
Chatwin; however, does teach such a protection section (4 figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such additional elements, in order to enhance efficient fishing/hunting functions, as described by Chatwin, etc.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the limitations suggested in claims 1 and 7; particularly, how all the elements/tips/barbs/blades are arranged along the harpoon body, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644